MARY K. HOFF, Judge.
Tranda Wecker (Relator) has filed a Petition for Writ of Mandamus seeking to compel the Honorable Steven R. Ohmer (Respondent) to enter all orders necessary for Relator to obtain the legal file for the appeal of her termination of parental rights (TPR) case. Relator argues that she is entitled to have the legal file prepared for her free of charge because she is represented by a legal services organization, namely Legal Services of Eastern Missouri (LSEM), pursuant to Section 514.040.3 RSMo 2000.1 This Court has considered the petition, suggestions in support of the petition and exhibits. Being fully advised in the premises, this Court dispenses with all further procedure in this matter in the interest of justice. Rule 84.24(j). Preliminary Order is Now Made Absolute.
Relator has appealed from the trial court’s judgment terminating her parental rights on January 15, 2003. Interest of K.A.W. and KAW., No. ED82488. On Relator’s behalf, LSEM has filed a Certificate of Inability to Pay Cost, Fees, and Expenses, certifying that Relator is indigent and therefore unable to pay the costs necessary to proceed with her appeal from the judgment in her TPR case. In pursuit of her appeal, Relator requested certified copies of documents necessary for the preparation of the legal file. Respondent has informed LSEM it will not permit Relator to obtain the legal file unless she pays $250.00 for the copies.
We recently decided precisely this issue in Wecker v. Ohmer, 105 S.W.3d 511 (Mo. App.E.D. 2003), based upon Respondent’s refusal to provide Relator with the transcript from the trial in her TPR case free of charge for the prosecution of her appeal. For the sake of judicial economy, we refer the parties to our decision in that case for the resolution of this petition for writ of mandamus. We resolved this claim in favor of Relator in that action and likewise grant Relator’s petition here.
Preliminary Order in Mandamus is made absolute. Respondent is directed to enter all orders necessary for the release of the copies requested by Relator for the preparation of her legal file for the prosecution of her appeal.
GLENN A. NORTON, Presiding Judge and KATHIANNE KNAUP CRANE, Judge, Concur.

. All subsequent statutory citations are to RSMo 2000, unless otherwise noted.